Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 10-05-2022.  Claims 1, 11 and 12 have been amended. Claims 1-12 are pending.    

   
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2015/0245152) in view of Nesta et al. (US 2019/0355373).
       Consider Claim 1, Ding teaches a wave-source-direction estimation device(see fig. 1) comprising: at least one memory storing instructions and at least one processor connected to the at least one memory(see fig. 1 ) and configured to execute the instructions to:  
    acquire, as input signals(see fig. 1(M1,M2)), electrical signals that have been converted from waves acquired by a plurality of sensors; 
  select at least two pairs that are each a combination of at least two input signals from among a plurality of the input signals(see figs. 18, 19); 
     calculate, arrival time differences of the waves for each wave source searching direction between the at least two input signals composing one of the pairs of the input signals(see figs. 5A-6); use the pairs of the input signals and the relative delay times to generate estimated direction information on a wave source of the waves for each frequency(see fig. 4);  and  integrate the estimated direction information generated for each frequency(see figs. 1-7 and paragraphs{0028]-[0059]); but Ding does not explicitly teach that select at least two pairs of the input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of the input signals.
      However, Nesta teaches that select(see figs.4A-5B) at least two pairs of the input signals that are each a combination of at least two input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of input signals among a plurality of the input signals(see figs. 4A-5B and paragraphs{0051]-[0062]);
calculate, as relative delay times, arrival time differences of the waves for each wave source searching direction between at least two input signals composing one of the pairs of the input signals(see figs. 3-5B and paragraphs{0047]-[0062]) ;
use the pairs of the input signals and the relative delay times to generate estimated direction information on a wave source of the waves for each frequency; and
integrate the estimated direction information generated for each frequency(see figs. 2-7 and paragraphs{0047]-[0062])
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nesta into the teaching of Ding to provide Audio processing systems and methods comprise an audio sensor array configured to receive a multichannel audio input and generate a corresponding multichannel audio signal and a target activity detector configured to identify audio target sources in the multichannel audio signal. The target activity detector includes a VAD, an instantaneous locations component configured to detect a location of a plurality of audio sources, a dominant locations component configured to selectively buffer a subset of the plurality of audio sources comprising dominant audio sources, a source tracker configured to track locations of the dominant audio sources over time, and a dominance selection component configured to select the dominant target sources for further audio processing. The instantaneous location component computes a discrete spatial map comprising the location of the plurality of audio sources, and the dominant location component selects N of the dominant sources from the discrete spatial map for source tracking.
        Consider Claims 2 and 3, Ding as modified by Nesta teaches the wave-source-direction estimation device, wherein the at least one processor is configured to execute the instructions to select a pair that is a combination of at least two input signals, based on an interval between the sensors, from among the plurality of the input signals(see figs. 16-23 and paragraphs{0102]-[0113]); and the wave-source-direction estimation device wherein,  the at least one processor is configured to execute the instructions to calculate, as a reference function of the wave source searching direction, the relative delay times of all pairs of the input signals selected with reference to the wave source searching direction for a pair of the sensors that are supply sources of one pair of the input signals(see figs. 16-23 and paragraphs{0102]-[0113]). 
   Consider Claims 4 and 6, Ding as modified by Nesta teaches  the wave-source-direction estimation device according  wherein;  calculate variance using the average crossintegrated estimated direction information by integrating the calculated per-frequency integrated estimated direction information in terms of all the frequencies(see figs. 16-23 and paragraphs{0102]-[0113]).
    Consider Claims 7 and 8, Ding as modified by Nesta teaches the wave-source-direction estimation device wherein the at least one processor is configured to execute the instructions to calculate per-input-signal-combination integrated estimated direction information in which the estimated direction information generated for each of a plurality of frequencies is integrated in terms of all the frequencies, and calculate integrated estimated direction information by integrating the calculated per-input-signal-combination integrated estimated direction information in terms of all combinations of the input signals(see figs. 16-23 and paragraphs{0102]-[0113]); and the wave-source-direction estimation device wherein the at least one processor is configured to execute the instructions to calculate a wave source direction of the waves based on the integrated estimated direction information(see figs. 16-23 and paragraphs{0102]-[0113]).   
   Consider Claims 9 and 10, Ding as modified by Nesta teaches the wave-source-direction estimation device wherein the at least one processor is configured to execute the instructions to calculate, as the wave source direction, a direction relevant to a time point at which the integrated estimated direction information is maximum, at every fixed time(see figs. 16-23 and paragraphs{0102]-[0113]); and the wave-source-direction estimation device according  comprising the sensors that are arranged in one-to-one association with a plurality of  inputs(see figs. 1-7 and paragraphs{0028]-[0059]).

    Consider Claim 11, Ding teaches a wave-source-direction estimation method implemented by an information processing device, the wave-source-direction estimation(see figs. 1-6) method comprising: acquiring, as input signals(see fig. 1(M1, M2)), electrical signals that have been converted from waves acquired by a plurality of sensors; selecting at least two pairs that are each a combination of at least two input signals from among a plurality of the input signals (see figs. 18, 19); calculating, as relative delay times, arrival time of the waves for each wave source searching direction between the at least two input signals composing one of the pairs of the input signals(see figs. 1-6); using the pairs of the input signals and the relative delay times to generate at least one piece of estimated direction information on a wave source of the waves for each frequency(see figs. 1-6); and integrating the estimated direction information generated for each frequency (see figs. 1-7 and paragraphs{0028]-[0059]); but Ding does not explicitly teach that select at least two pairs of the input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of the input signals.
      However, Nesta teaches that select(see figs.4A-5B) at least two pairs of the input signals that are each a combination of at least two input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of input signals among a plurality of the input signals(see figs. 4A-5B and paragraphs{0051]-[0062]);
calculate, as relative delay times, arrival time differences of the waves for each wave source searching direction between at least two input signals composing one of the pairs of the input signals(see figs. 3-5B and paragraphs{0047]-[0062]) ;
use the pairs of the input signals and the relative delay times to generate estimated direction information on a wave source of the waves for each frequency; and
integrate the estimated direction information generated for each frequency(see figs. 2-7 and paragraphs{0047]-[0062])
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nesta into the teaching of Ding to provide Audio processing systems and methods comprise an audio sensor array configured to receive a multichannel audio input and generate a corresponding multichannel audio signal and a target activity detector configured to identify audio target sources in the multichannel audio signal. The target activity detector includes a VAD, an instantaneous locations component configured to detect a location of a plurality of audio sources, a dominant locations component configured to selectively buffer a subset of the plurality of audio sources comprising dominant audio sources, a source tracker configured to track locations of the dominant audio sources over time, and a dominance selection component configured to select the dominant target sources for further audio processing. The instantaneous location component computes a discrete spatial map comprising the location of the plurality of audio sources, and the dominant location component selects N of the dominant sources from the discrete spatial map for source tracking.
    Consider Claim 12, Ding teaches a program a non-transitory program storage medium having stored therein a program for causing a computer (see fig. 1) to execute: a process of acquiring (see fig. 1), as input signals (see fig. 1(M1, M2)), electrical signals that have been converted from waves acquired by a plurality of sensors (see fig. 1(M1, M2)); a process of selecting at least two pairs that are each a combination of at least two input signals from among a plurality of the input signals(see figs. 18, 19); a process of calculating, as relative delay times, arrival time differences of the waves for each wave source searching direction between the at least two input signals composing one of the pairs of the input signals;
a process of using the pairs of the input signals and the relative delay times to generate at least one piece of estimated direction information on a wave source of the waves for each frequency(see fig. 1-6); and
a process of integrating the estimated direction information generated for each frequency(see figs. 1-7 and paragraphs{0028]-[0059]); but Ding does not explicitly teach that select at least two pairs of the input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of the input signals.
      However, Nesta teaches that select (see figs.4A-5B) at least two pairs of the input signals that are each a combination of at least two input signals from a combination of the sensors whose interval is within a certain range based on position information of the sensor included in a plurality of input signals among a plurality of the input signals (see figs. 4A-5B and paragraphs{0051]-[0062]); calculate, as relative delay times, arrival time differences of the waves for each wave source searching direction between at least two input signals composing one of the pairs of the input signals(see figs. 3-5B and paragraphs{0047]-[0062]); use the pairs of the input signals and the relative delay times to generate estimated direction information on a wave source of the waves for each frequency; and integrate the estimated direction information generated for each frequency(see figs. 2-7 and paragraphs{0047]-[0062])
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nesta into the teaching of Ding to provide Audio processing systems and methods comprise an audio sensor array configured to receive a multichannel audio input and generate a corresponding multichannel audio signal and a target activity detector configured to identify audio target sources in the multichannel audio signal. The target activity detector includes a VAD, an instantaneous locations component configured to detect a location of a plurality of audio sources, a dominant locations component configured to selectively buffer a subset of the plurality of audio sources comprising dominant audio sources, a source tracker configured to track locations of the dominant audio sources over time, and a dominance selection component configured to select the dominant target sources for further audio processing. The instantaneous location component computes a discrete spatial map comprising the location of the plurality of audio sources, and the dominant location component selects N of the dominant sources from the discrete spatial map for source tracking. 

7.          Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ding et al. (US 2015/0245152) .as modified of Nesta et al. (US 2019/0355373).as applied to claims 1, 4 above, and further in view of in view of Hoek. (US PAT. 6,266,003).
      Consider claim 5, Howell does not clearly teach the wave-source-direction estimation device according the at least one processor is configured to execute the instructions to:  acquire the average cross spectrum; calculate a per-frequency basic cross spectrum using the acquired average cross spectrum; acquire the varianc
    However, Hoek teaches the wave-source-direction estimation device according the at least one processor is configured to execute the instructions to:  acquire the average cross spectrum; calculate a per-frequency basic cross spectrum using the acquired average cross spectrum; acquire the variance and calculate a kernel function spectrum using the acquired variance; and calculate a product of the per- frequency basic cross spectrum and the kernel function spectrum  to calculate the per-frequency cross spectrum(see figs. 1A-3B abstract and col. 3, line 10-col. 4, line 67).    
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Hoek into the teaching of Ding and Nesta to provide Method and apparatus for encoding and manipulating digital signals are provided. The method, and associated apparatus, includes sampling the signal waveform to obtain a series of discrete samples and constructing therefrom a series of frames; multiplying each frame with a windowing function; applying a Fast Fourier transform to each frame producing a frequency-domain waveform; convoluting the resultant frequency domain data with a variable kernel function; locating local maxima and surrounding minima in the magnitude spectrum of each convolved frame, each local maxima and associated minima defining a plurality of regions corresponding to a frequency component of the signal; and analyzing each of the regions in the frequency domain representation by summing the complex frequency components of bins falling within the defined regions into a single vector. The variable kernel function may be varied with frequency to achieve a differing tradeoff between frequency and temporal resolution across the range of the signal.



Response to Arguments
8.   Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Iwahashi (US PAT.5,704,006) is cited to show other related the WAVE-SOURCE-DIRECTION ESTIMATION DEVICE, WAVE-SOURCE-DIRECTION ESTIMATION METHOD, AND PROGRAM STORAGE MEDIUM.

11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 11-30-2022